                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:21CR90

       vs.
                                                                      ORDER
FERNANDO LOPEZ-REYES,

                      Defendant.


       This matter is before the court on the motion of Attorney John J. Velasquez to withdraw
as counsel for the defendant, Fernando Lopez-Reyes. (Filing No. 75). John J. Velasquez
represents that he has accepted a position of employment that does not allow him to represent the
defendant. John J. Velasquez’s motion to withdraw (Filing No. 75) is granted.
       Julie A. Frank, 209 South 19th Street, Suite 323c, Omaha, NE 68102, (402) 346-2215, is
appointed to represent Fernando Lopez-Reyes for the balance of these proceedings pursuant to
the Criminal Justice Act. John J. Velasquez shall forthwith provide Julie A. Frank with the
discovery materials provided the defendant by the government and such other materials obtained
by John J. Velasquez which are material to Fernando Lopez-Reyes’s defense.
       The clerk shall provide a copy of this order to Julie A. Frank and the defendant.

       Dated this 19th day of May, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
